I must respectfully dissent from the position reached by the majority. It is my considered opinion, as will be discussed more fully below, that the photographic identification procedure was neither unfair nor improperly suggestive and that the prosecutor's statements during closing argument were not prejudicial.
                                    I
I approve of the majority's cite to State v. Moody (1978),55 Ohio St.2d 64, 67 [9 O.O.3d 71], wherein the court quotedManson v. Brathwaite (1977), 432 U.S. 98:
"`* * * reliability is the linchpin in determining the admissibility of identification testimony * * *.' The factorsaffecting reliability include `* * * the opportunity of thewitness to view the criminal at the time of the crime, thewitness' degree of attention, the accuracy of the witness' priordescription of the criminal, the level of certainty demonstratedby the witness at the confrontation, and the length of timebetween the crime and the confrontation.' Neil v. Biggers (1972),409 U.S. 188, 199." (Emphasis added.)
The majority held that the confrontation procedure itself was suggestive. I respectfully disagree. The description of the thief contained in the officer's crime report included the man's race, approximate age, viz., young, about twenty-one years old, height, weight, viz., about one hundred twenty-five pounds, hair style and color. However, at both the suppression hearing and the trial, Tina Lehmann's testimony was that she described the individual to the officers as:
"Early 20's, about 145 pounds, five eight. He had dark brown curly hair, had a dark blue jacket, blue jacket with a zipper and like a white shirt underneath and blue jeans."
Her testimony remained unshakeable as to the description she gave the police despite an attempt by appellant's counsel to discredit it by illustrating the discrepancies between her testimony and the description contained in the crime report. Furthermore, she was able to identify the appellant in court, stating he had a fluffy afro haircut.
After reviewing the photographs contained in the display, it is my considered opinion that the identification procedure was not suggestive. A careful review of the photographs indicates that they constitute a valid photo display of men who fit the general description given by Ms. Lehmann.5 The record shows the defendant was twenty-seven years old and weighed one hundred sixty-five pounds. The men in the photo display were within a normal weight range with weights varying an average of thirteen pounds. The men's ages were also within the normal range with an average difference of five and one-half years, and with twenty-five years old and forty-two years old being the outside parameters of the ages. In addition, three of the photos show men with curly brown hair. Therefore, notwithstanding any discrepancies, it is not the duty of this appellate court to substitute its judgment for that of the trial court.
Furthermore, Tina Lehmann had adequate opportunity to view the criminal. She testified that she had several minutes to observe the appellant walk into the parking lot, look around, and open the door as if he had a *Page 126 
key. She testified that her vision was not obstructed by rain or any other object.
In addition, there is evidence that Ms. Lehmann afforded the appellant the degree of attention needed pursuant to Moody. She saw him approach a car she knew belonged to Buckley. Therefore, her attention would be focused on the appellant's actions. The majority asserts that there is no testimony to establish how much time Tina had to observe the thief during that period. This assertion is incorrect. Ms. Lehmann testified that she witnessed the entire incident which lasted several minutes; that fifteen totwenty seconds elapsed from the time the accused got in the car door and drove away; and that she had two or three minutes to look at the man take the car. That is a considerable length of time to observe many details of the appellant's appearance.
The record sub judice indicates consistent testimony by Ms. Lehmann regarding her certainty as to who committed the theft. Moreover, the court in Moody held that it is the function of the jury to decide the trustworthiness of Lehmann's testimony during trial. Expanding upon that holding, it could equally be stated that it is the function of the judge to decide the trustworthiness of the witness' testimony at a suppression hearing.
The time span from the date of the offense until the identification of the appellant was not unduly long. The theft occurred on June 16, 1982 and Ms. Lehmann identified the appellant on August 26, 1982. Furthermore, it was the function of the jury to decide the witness' credibility using the length of time as one factor. If the identification had occurred two years as opposed to two months after the theft, then the jury may have questioned the witness' credibility.
Accordingly, I find that there was no unfair or suggestive photograph display and that the testimony of Ms. Lehmann was reliable. I dissent from the position assumed by the majority.
                                   II
The majority has also ruled that the prosecutor's remarks were drawn from material outside the record for the purpose of creating the illusion that the defendant was a dealer in stolen automobiles. I respectfully disagree for the following reasons:
During the cross-examination of William Murray, Murray admitted that the price the appellant was asking for the Pontiac was under market. Furthermore, Murray testified that the appellant had stated that the Pontiac was his car. During the trial, appellant did not present into evidence any title of ownership. Therefore, the prosecutor had the right to inform the jury of that particular fact.
In addition, even if the prosecutor's remarks constituted error, it should be held harmless. Murray was an alibi witness. If we remove his testimony from the record, there is still substantial evidence to support the guilty verdict for grand theft. In State v. Davis (1975), 44 Ohio App.2d 335
[73 O.O.2d 395], this court held at 347:
"The Ohio test then for determining whether the admission of inflammatory and otherwise erroneous evidence is harmless non-constitutional error requires the reviewing court to look at the whole record, leaving out the disputed evidence, and then to decide whether there is other substantial evidence to support the guilty verdict. If there is substantial evidence, the conviction should be affirmed, but if there is not other substantial evidence, then the error is not harmless and a reversal is mandated."
We must not lose sight of the fact that the actual crime which was committed was grand theft. Furthermore, Tina Lehmann was an eyewitness to the crime and her testimony was more than *Page 127 
substantial to convict the appellant of that crime.
Accordingly, I dissent from the position assumed by the majority.
Judgment should be affirmed.
5 ALI Model Code of Pre-Arraignment Procedure (1975), 77, Section 160.2(2):
"Photographic Identifications. If the identification is to be made from photographs, drawings or other representations, the witness shall be presented with an array of representations of several persons. Such array shall so far as practicable include a reasonable number of persons similar to any person then suspected whose likeness is included in the array."